Case 2:19-cv-03152-MKB-RER Document 17-1 Filed 06/05/19 Page 1 of 2 PagelD #: 170

EXHIBIT 2
 

11/14/2013

Dear Parent or Guardian:

The health office has reviewed the health records of your childj-E~ po

and found that the immunization record is incomplete. The
immunization record does not have the following vaccines recorded:

All joe ni2a T Ion S
4+'lkasE ssubonrt MEcetel ef JO OY LD « tations EL SIVED.

New York State Health Law, Title VI, Section 2164 requires the school to have an

official record of all immunizations so that your child can attend school.

Please contact your doctor for this information and forward it to the health office. The
information can be sent via email to dryniker(@shulamith.org or fax to 516-295-0242. If
you have any questions, please call 516)295-2239.

Plzqsé submit lENHEe Ufpem MD plan te RESume esi

c
Sincerely. ENDER BaF parts ,

Fran Rabinowitz RN
Donna Ryniker RN

111 ttving Place Woodmere, New York 11593 516.295-2239
